Per curiam.
Petition in which the plaintiff seeks to have the name of the defendant Saivail removed from the Democratic ballot for the primary to be held on September 10, 1968 as a candidate for sheriff of Hillsborough county. The Trial Court (Keller, J.) made certain findings of fact. The motions of both defendants to dismiss on the ground that the Secretary of State is without authority to determine the legality of the defendant Salvail’s candidacy or to strike his name from the ballot were reserved and transferred without ruling.
RSA 68:3 vests in the Ballot Law Commission exclusive jurisdiction to pass upon objections to nominations at the primary which are filed with the Secretary of State within a specified time after publication of results of the primary. The declaration of candidacy of the defendant Saivail was in the form prescribed by RSA 5.6:12 (supp) and the statute vests no authority in the Secretary of State to pass upon objections made to the statement in the declaration filed by this candidate that he was a registered member of the Democratic Party. Fortin v. Sullivan, 96 N. H. 320. See Colby v. Broderick, 96 N. H. 316, 319. Accordingly, the order is

Petition dismissed.